El Juez Asociado Señor Wole
emitió la opinión del tribunal.
Pedro Ramírez Nadal .formuló cargos a Carlos M. de Castro, Administrador de la Capital, ante la Junta de Comi-sionados del G-obierno de la Capital. En noviembre 10 de 1938 la Junta hizo suyos los cargos y residenció (impeached) al Administrador de la ciudad. Este fué debidamente noti-ficado y contestó. En 21 de noviembre de 1938 comenzó una vista pública y la misma se prolongó durante varias sesiones. El 5 de enero de 1939 el Administrador fué suspendido de su empleo. La vista continuó hasta el 17 de febrero. El 5 de abril el Administrador fué removido de su cargo.
Se presentaron diecinueve cargos contra el Administrador de la Capital. Éstos estaban numerados V a XXIII. Los párrafos I a IV se dedicaron a la exposición de motivos de los cargos. Se presentó prueba sobre siete de ellos. De suerte, pues, que el juicio comenzó nominalmente sobre todos los diecinueve cargos. El Administrador fué a juicio, podría presumirse, sin saber al principio específicamente cuáles de los cargos serían presentados. Decimos esto ahora por varias razones, una de las cuales es que el apelante ante este tribunal sostiene que ninguno de los cargos formulados constituía la alegación suficiente para una destitución por justa causa. La apelada, por otra parte, sostiene que todos *155los cargos eran suficientemente específicos y que el quere-llado no necesitaba ningún aviso ulterior. Si cualquiera de los diecinueve cargos era suficiente para justificar la remo-ción del Administrador de la Capital, entonces debió haberse tenido gran cuidado en su redacción. Si, por otra parte, los cargos fian de ser considerados en su totalidad, entonces es cuestión muy debatible el becbo de si la corte inferior pudo o no considerarlos conjuntamente para ver si en todos ellos había lo suficiente para justificar la destitución. Tuvimos una seria duda en torno a si el cargo principal en que se fundaron la apelada y la corte inferior, es decir, el supuesto estado desastroso del acueducto de San Juan, constituye la justa causa a que se refiere la ley.
Discutiremos ahora los cuatro cargos que fueron final-mente presentados en la Corte de Distrito de San Juan.
El cargo número X dice:
“Allá por el día 24 de noviembre de 1937 un tal José Torres Silva, empleado del Gobierno de la Capital, mientras estaba en completo estado de embriaguez, disparó dos tiros de revólver en la oficina de pagaduría del Ayuntamiento de la Capital mientras se encontraba en el desempeño de su empleo, habiendo llegado el hecho a conocimiento de dicho Carlos M. de Castro sin que procediera sobre dicha actuación del señor Torres Silva.”
La Junta resolvió:
“PoR CUANTO, aparece de la evidencia testifical ofrecida tanto en apoyo de los cargos como de aquélla presentada por el querellado y, especialmente del testimonio del City Manager y de José Torres Silva, que la imputación comprendida en el apartado X de la que-rella, constituye negligencia por parte del City Manager y que la actitud de éste está muy lejos de ser la ‘buena conducta’ de que habla la Ley Orgánica de este Gobierno, y por el contrario, la ac-titud y palabras del City Manager en relación con el incidente que comprende dicho cargo constituyen claramente una inexcusable ‘conducta inmoral e incorrecta’ tal como se señala en dicha ley.”
El cargo número XII lee:
“Allá por el día 2 de octubre de 1937 en el caso de un accidente sufrido por el automóvil GM 201, propiedad de la Capital, causado *156por la negligencia ele José Marcos Morales, empleado del Gobierno de la Capital, según se liabía resuelto por el Auditor de la Capital, el referido Carlos M. de Castro, en su carácter de Administrador de la Capital (City Manager) requirió al Auditor de la Capital personalmente y por mediación de la Directora Escolar para que archivara el• caso; a sabiendas de que su archivo sería ilegal y en contra de los intereses de la Capital. Dicho José Marcos Morales era un empleado bajo el cargo directo de dicho Carlos M. de Castro en su carácter de Administrador de la Capital (City Manager).
“En este caso dicho Carlos M. de Castro, en su referido carácter y en su oficina en la casa-alcaldía de la Capital, amenazó, tratando de atemorizarlo, a dicho Auditor para que transara dicho caso, todo en contra de los intereses de la Capital.”
La Junta dijo:
“Por cuanto, aparece de la prueba testifical que la conducta del Güy Manager en el incidente específico a que se contrae y que se describe bajo el apartado XII del pliego de cargos, deja de ser a todas luces la ‘buena conducta’ que señala la Ley creando este Gobierno de la Capital, y por el contrario, las actuaciones del City Manager constituyen una violación de las obligaciones que el estatuto impone al City Manager y están comprendidas en la expresión ‘conducta inmoral e incorrecta’ que determina la ley citada.”
El cargo número XXII expresa:
“El referido Carlos M. de Castro en su referido carácter no ha tomado las medidas necesarias para hacer cumplirse las ordenanzas del Gobierno de la Capital, a saber:
“1. La Ordenanza Núm. 249, tal como se ha enmendado. 2. La Ordenanza Núm. 360; 3. La Ordenanza Núm. 364; 4. La Orde-nanza Núm. 367; 5. La Ordenanza Núm. 369; 6. La Ordenanza Núm. 371; 7. La Ordenanza Núm. 380; 8. La Ordenanza Núm. 385; 9. La Ordenanza Núm. 393; 10. La Ordenanza Núm. 394; y varias otras de las Ordenanzas de la Capital.”
La Junta manifestó:
“Por cuanto, ha quedado plenamente demostrado por la prueba documental ofrecida, por el testimonio del Secretario de esta Junta Sr. Luis A. Castro, y por el testimonio del propio Güy Manager, que éste, de una manera voluntaria, adrede, sistemática y negligen-temente dejó de dar cumplimiento, sin excusa legal o moral alguna, *157a sabiendas e ignorando el mandato expreso de esta Junta, a las obligaciones y deberes impuéstosle por las Ordenanzas Núms. 360, 367, 371 de esta Junta, adoptando así una actitud contraria a la buena conducta prescrita por la Ley del Gobierno de esta Capital e incurriendo en la conducta ‘inmoral e incorrecta’ que señala dicha ley.”
351 cargo número VI provee:
“El referido Carlos M. de Castro en el desempeño de su cargo como Administrador de la Capital (City Manager) no ha inspec-cionado ni ha administrado el sistema de Acueducto de la Capital que suministra agua a la Capital y a los municipos de Bayamón y Cataño y en parte al municipio de Río Piedras, ni lo hace en la ac-tualidad. Ha permitido y permite Carlos M. de Castro en su dicho cargo que la planta física de dicho sistema, incluyendo las represas, plantas de filtración, tubería, las válvulas y otros aparatos, cayeran en un estado de abandono y desorganización. Ha permitido y per-mite que estuviera contaminada el agua suministrada por dicho sistema y consumida por los referidos pueblos de tal modo que ha amenazado y amenaza la salud pública y el bienestar público.
“Debido a tal estado de abandono y desorganización, el abasteci-miento de agua ha sido interrumpido en varias ocasiones y existe la amenaza de que dicho abastecimiento en cualquier momento pueda ser interrumpido.
“Debido a tal desorganización en la administración del sistema de acueducto, la Capital no ha podido cobrar ni cobra por el agua suministrada a muchos de los consumidores, y Carlos M. de Castro ha permitido y permite que muchos consumidores hayan utilizado y utilicen el servicio de agua sin pagar por tal servicio.
La Junta dijo:
“Pob CUANTO, la prueba documental ofrecida, tanto en apoyo de la querella como en su descargo por parte del querellado, y la prueba testifical y pericial sometidas asimismo para justificar el cargo comprendido en el apartado 6 de la querella, incluyendo la evidencia de igual naturaleza sometida por el querellado, demues-tran sin lugar a dudas que el City Manager incurrió en negligencia y adoptó una actitud altamente perjuidicial a los intereses de la comunidad de esta Capital, no dando atención a y por el contrario ignorando las reiteradas observaciones que verbalmente y por escrito le hicieran las autoridades del Departamento de Sanidad Insular en relación con la contaminación del agua para el consumo público, *158ni dando atención a las repetidas observaciones y requerimiento héchosle por varios empleados de este propio Gobierno de la Capital en el sentido dicho, demostrando con todo ello que no ha observado la ‘buena conducta’ de que habla la ley creando el Gobierno de la Capital e incurriendo también en abandono y en ‘conducta inmoral e incorrecta’; y — Por cuaNto, esta Junta entiende que por las ra-zones, fundamentos y hechos que se dejan anteriormente expuestos y relacionados, existe justa causa para destituir al City Manager por abandono, negligencia inexcusable y conducta inmoral e in-correcta en el desempeño de su cargo. ...”
Él 11 de abril de 1939 el Administrador de la Capital acudió a la Corte de Distrito de San Juan en solicitud de un auto de certiorari, que fué expedido. Se celebró una vista el 3 o. de junio de 1939. Se dictó sentencia el 21 de agosto de 1939 anulando el auto expedido. El apelante señala, desde luego, varios errores que creemos innecesario discutir en determinado orden.
 En realidad, gran parte de la discusión en la corte inferior y en los alegatos del apelante fué al efecto de que el artículo 22 de la Ley núm. 99 de 1931 (leyes del ese año, págs. 627, 639) tan sólo permite la formulación de cargos por la comisión de delitos graves o menos graves. Este artículo lee en el idioma castellano así:
“El Administrador de la Capital podrá ser destituido por la Junta de Comisionados por justa causa, previa audiencia y oportu-nidad para defenderse por sí o mediante abogados. Serán causas para destituir al Administrador de la Capital: cualquier acto rea-lizado por él que constituya un delito grave (felony); cualquier acto realizado por él que constituya un delito menos grave (misdemeanor) y que implique depravación moral, abandono, negligencia inexcusable en el desempeño de su cargo, o conducta inmoral e incorrecta ’en el desempeño del mismo.”
Toda vez que la ley fué redactada en el idioma español, el texto castellano debe prevalecer. La versión inglesa dice así:
“The City Manager may be removed by the Board of Commissioners, for just cause, upon hearing and an opportunity to defend *159himself either in person or through attorneys. The following shall be causes for the removal of the City Manager: any act of his constituting a felony; any act of his constituting a misdemeanor and implying moral turpitude; or careleness, inexcusable negligence in the performance of his duties, or immoral or incorrect conduct in the exercise thereof.”
La corte inferior resolvió que además de delitos graves y menos graves el Alcalde podía ser residenciado por negli-gencia inexcusable en el desempeño de su cargo. El efecto ■de la decisión de la corte fué seguir el texto literal de la versión inglesa más bien que el de la española, más estamos contestes en que debió haber sido la intención de la Asam-blea Legislativa que la negligencia inexcusable constituyera también causa de destitución. De ese modo leían ambas ver-siones de leyes anteriores al permitir que se revisara ppr certiorari la destitución de funcionarios subalternos. Cree-mos que en el texto castellano la conjunción “y” después de la palabra “misdemeanor” debe leerse como “o”, toda vez que cualquiera otra interpretación de la ley conduciría a un absurdo.
Estas conclusiones son sostenidas por el artículo 21 de la Ley núm. 99, que lee así:
“El Administrador de la Capital será el jefe ejecutivo de la misma, será nombrado por la Junta de Comisionados que se crea por esta Ley y desempeñará su cargo mientras observe buena con-ducta. ’ ’
No es menester que demos demasiado énfasis a este punto porque, asumiendo que nuestra conclusión y la de la corte inferior sean correctas, el caso debe ser revocado por otros motivos.
La corte de distrito resolvió que los cargos X y XII no habían sido probados. No hallamos motivo alguno para impugnar la corrección de este resultado, especialmente no habiéndola impugnado la apelada.
Al considerar los cargos XXII y VI la corte inferior resolvió que la prueba era contradictoria y que por ende *160las conclusiones de la Junta eran concluyentes. Se descansa en los siguientes casos: Coll v. Todd, 35 D.P.R. 625; Rivera v. Asamblea Municipal, 39 D.P.R. 79; Fernández v. Pavía, 42 D.P.R. 768, y Valldejuli v. De Castro, 52 D.P.R. 286. Podríamos decir aquí que no estamos del todo convencidos de que la situación creada por la Ley número 99 para la remoción de un Administrador de la Capital sea idéntica o aún similar al derecho de un jefe de departamento a desti-tuir a uno de "sus subalternos. Sea esto como fuere, sub-siste el hecho de que en todos estos casos la persona que lee la opinión tendría alguna idea sobre la naturaleza esen-cial de los cargos presentados contra el allí peticionario.
Ninguno de los alegatos presentados por las partes nos hace ver claramente qué fué lo que el Alcalde dejó de hacer ni qué debió haber hecho con respecto al acueducto. Es obvio que la regia aplicable a la destitución de subalternos debe ser distinta, toda vez que el Alcalde es responsable de los actos de sus empleados. No existe relación de patrono y empleado entre la Junta de Comisionados y el Administrador de la Capital. Cuando el administrador de una ciudad va a ser destituido de su cargo, la Asamblea Municipal debe alegar la justa causa por que va a destituirle, de manera específicamente más clara de lo que se hizo en este caso.
El cargo número XXII se refiere a que el Administrador de la Capital dejó de poner en vigor ciertas ordenanzas. No trataremos de copiarlas. La corte resolvió que la prueba era contradictoria. La hemos examinado y no hallamos que el dejar de poner en vigor algunas de estas ordenanzas equivaliera quizás a algo más que un abuso de discreción o a una divergencia de criterio con respecto a los méritos de las ordenanzas, y no era la justa causa a que el estatuto se refiere.
El cargo verdaderamente importante en este caso lo fué el que se refería al acueducto. En nuestra opinión, todos los demás cargos eran negligibles. Podría decirse, sin embargo, que si el cargo presentado contra el Alcalde se *161hubiera basado originalmente tan sólo en su manera de pro-ceder respecto al acueducto, él habría ido tal vez mejor pre-parado ante la Junta de Comisionados para defender su caso. Conforme hemos indicado antes, en el momento en que escribimos, no tenemos idea de algo que el Administra-dor debió exactamente haber hecho, que no hizo.
Hubo un prolongado juicio. Un número de ciudadanos prominentes eran miembros de la Junta de Comisionados y participaron en el juicio seguido contra el Administrador de la Capital, mas de parte de ellos nada hallamos en los autos que demuestre gran actividad con respecto a la dirección del acueducto. Podría resolverse que ellos asumieron alguna de la responsabilidad. Nada hallamos en el alegato de la ape-lada y prácticamente nada en la transcripción taquigráfica elevada a este tribunal que nos indique de manera específica qué fué lo que el Administrador debió haber hecho bajo las-circunstancias de este caso. Evidencia relativa a lo que alcaldes anteriores habían hecho, según vemos, fué excluida cuando el Administrador trató de aducir prueba de esa índole.. Hallamos, sí, lo bastante para demostrar que cuando el Admi-nistrador se hizo cargo del Gobierno de la Capital, el acue-ducto ya estaba en malas condiciones.
De alguna de la prueba presentada se desprende de manera definitiva que si la ciudad de San Juan hubiera podido-depender exclusivamente del agua que recibía de Gruaynabo,. no hubiera habido gran dificultad. Sin embargo, subsistía el hecho de que la ciudad, antes del nombramiento del SÉ De Castro, había usado para el suministro necesario las aguas procedentes de Eío Piedras. Ahora bien, este volu-men de aguas estaba hasta cierto punto contaminado con el bacilo coli. De la prueba aparecía suficientemente que alcal-des anteriores, al igual que el Dr. De Castro, por recomen-dación de sus propios ingenieros, se sintieron obligados a utilizar ambas fuentes de abastecimiento para suplir la can-tidad de agua necesaria a la ciudad de San Juan. Una de las declaraciones que hallamos en los autos demuestra qu'e *162los vapores que venían a la Isla no utilizaban el agua del acueducto, mas algún testimonio posterior fué al efecto de que la utilizaban para la época en que se celebraba la vista.
Además, en el interregno San Juan tuvo también bastante agua y su población no ba sufrido pestilencias ni otras cala-midades por razón del estado del agua que se le suministra.
Durante la época en que el Sr. De Castro era Adminis-trador de la Capital la población de la ciudad de San Juan '"aumentó no sólo debido al crecimiento natural y a la afluencia de todas partes de la Isla, sino también debido a que la P.R.E.R.A., la P.R.R.A. y otras agencias federales trajeron un aumento de población así como un aumento en esa clase de construcciones donde el agua se usa en mayor cantidad.
El Alcalde con su declaración, demostró que él estaba pene-trado de la difícil situación y que trataba de remediarla. Confiaba obtener mayores fondos y trataba de conseguirlos, pero infructuosamente. No obstante, consiguió algunos y trató de remediar la” situación aumentando el volumen de ag*ua.
Hemos examinado la prueba, a pesar de que la apelada ba dejado de hacernos un resumen de ella, y no podemos bailar ni resolver que las actuaciones del Administrador, en tanto en cuanto nos ban sido presentadas, en lo concerniente al estado del acueducto, fueran justa causa para que se le destituyera. El Alcalde era responsable de todos los tra-bajos importantes que se hicieran para el Municipio de San Juan. No pretendemos decir que él no pudiera hacer más para mejorar el estado del acueducto, mas la apelada no nos ba indicado el camino.
En la teoría de que la corte de distrito no podía exami-nar la supuesta prueba, contradictoria por ser la apelada el único juez de la misma, ésta dice que no debe tratar de dis-cutir las 600 páginas de que se compone la transcripción de evidencia. Según hemos dicho antes los cargos especí-ficos presentados contra el Alcalde con respecto al acueducto *163no se destacan como la justa causa a que el estatuto se refiere. Dada la actitud estricta del apelante sobre la interpretación del artículo 22 de la Ley núm. 99, no estamos totalmente sorprendidos de que la corte inferior se sintiera obligada a adoptar una actitud similar estricta con respecto a la clase de destituciones que tenía derecho a revisar, o sea infrac-ciones a la Constitución, Carta Orgánica, o leyes de Puerto Bico. Creemos, sin embargo, que si existe una fuerte duda sobre la suficiencia de los cargos, la ley es y debe ser que el Alcalde no sea destituido. El resolver otra cosa sería contrario a la ley.
Si bien resolvemos que el Alcalde puede ser destituido por negligencia inexcusable, también nos sentimos obligados a resolver que la prueba de tal negligencia inexcusable debe ser algo similar a la exigida para probar un crimen, ya sea éste grave o menos grave. Noscitur a sociis. Empero, aun si el cargo relativo al acueducto hubiera sido algo más grave de lo que aparece, dados todos los precedentes con respecto al acueducto, no creemos, que por sí solo constituye justa causa para la remoción del Administrador de la Capital. Éste es uno de los motivos principales por los cuales no estamos de acuerdo con la corte inferior. Igualmente tenemos seria duda en torno a si los cargos eran suficientemente específicos y respecto a si la corte inferior no tenía derecho a hacerlo así constar.

La sentencia apelada debe ser revocada y en su lugar dictarse otra anulando las Ordenanzas número 370 de enero 5, 1939, y número 373, de abril 5, 1939, que decretaron la sus-pensión y destitución del Administrador de la Capital, y ordenando en su consecuencia la reposición del peticionario Garlos M. de Castro en su cargo de Administrador de la Capital, retroactiva dicha restitución al 5 de enero de 1939, fecha en que él peticionario fué suspendido de empleo y sueldo.